Citation Nr: 1236130	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-27 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to a higher combined evaluation for service-connected disabilities, currently 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1956 to October 1976.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in June 2008 and October 2008, of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss is manifested at most by auditory acuity level I in the left ear and auditory acuity level I is presumed in the non-service-connected right ear.  

2.  The Veteran's compensable service-connected disabilities are nasal polyps with breathing difficulty, rated as 30 percent; diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent; postoperative cholecystectomy, rated as 0 percent, left renal calculus, rated as 0 percent, and left ear hearing loss, rated as 0 percent.  

3.  The current combined evaluation of the Veteran's service-connected disabilities is 40 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


2.  The claim for a higher combined evaluation is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.25 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



On the claim for increase for hearing loss, the RO provided pre-adjudication VCAA notice by letter, dated in July 2008 on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In essence, VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable on the initial rating claim, following the grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in August 2008 (fee-based) and in July 2009. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case the VA examinations are sufficient to rate hearing loss as the examinations were predicated on a review of the records, consideration of the Veteran's statements, and provide findings applicable to the rating criteria.






The Veteran reported in a statement with the June 2009 substantive appeal that the fee-based examiner, who conducted the 2008 examination, was not qualified to have conducted the examination, as the examiner apparently tried to sell him hearing aids.  He did not further explain the broad allegation.  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board finds that the August 2008 examiner was competent to render an audiological examination and medical opinion regarding the Veteran's symptomatology, and there has been no evidence presented to show otherwise.  The Board is entitled to assume the competency of a VA examiner, and the "appellant bears the burden of persuasion to show that such reliance was in error."  See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  

The Veteran has not pointed to any evidence in the record that would cast doubt on the examiner's competency, nor is the Board aware of any such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 (1992).  That the Veteran disagrees with the 2008 examiner's assessment is well established in the record; however that disagreement does not provide evidence that the August 2008 examiner was not competent or that the examiner's opinion was invalid.  

The purpose of the VA examination was not to treat the Veteran, but to be an objective assessment of the Veteran's condition, following the guidelines of an established checklist, and to gather evidence with which the Board may review the claim.  VA has satisfied its duty to assist.  






As well, the Board acknowledges the representative's contention that the July 2009 VA audiological examination is too remote in time to adjudicate the severity of the Veteran's left ear hearing loss disability and that he should be afforded a more current examination.  A new examination is not required simply because of the time which has passed since the last examination, as VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  The Board has reviewed the numerous private treatment reports of record, and the Veteran has not sought treatment or complained to his clinicians regarding his left ear hearing loss, nor has he made any statement to VA reporting that his left ear hearing loss disability has become worse.   

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on pure tone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

For the purpose of VA disability compensation, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  38 C.F.R. § 4.85(f).


Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz  are 55 decibels or greater or when the puretone threshold at 1000 Hertz  is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Facts and Analysis 

The Veteran's left ear hearing acuity was tested for his November 1975 Report of Physical Examination, for the purpose of retirement.  




HERTZ



500
1000
2000
3000
4000






LEFT
5
0
0
10
5

He reported no treatment for hearing loss after service.  

A fee-based VA audiological examination was afforded the Veteran in August 2008.  The Veteran indicated a need to turn the TV up to a loud volume and difficulty hearing low noises.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
25
20
30
35


Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The puretone threshold average in the left ear was 27.5.  These findings correspond to Level I hearing in the left ear.  The right ear is not service-connected for hearing loss, therefore, for the purpose of determining the disability rating for the left ear, the right ear is presumed to be a Level I.  Applying the Level I hearing for the left ear and the Level I hearing for the right ear to the Tables equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  

Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is consequently no basis for a compensable rating based on this evidence.  Lendenmann, 3 Vet. App. 345, 349. 

The Veteran was afforded another VA audiological examination in July 2009.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The Board observes that these audiometric results would be considered within normal hearing under VA regulations.  See 38 C.F.R. § 3.385.

As the service-connected left ear hearing loss is noncompensable, the provisions of 38 C.F.R. § 3.383, paired organs, do not apply. 

The Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for a left ear hearing loss disability and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




In accordance with Fenderson the Board has considered whether a staged rating is appropriate.  Fenderson, 12 Vet. App. 119, 126-27.  However, the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period.  As such, staged ratings are not warranted. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms of hearing loss.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 






The claim for a total disabled rating for compensation based on individual unemployability is not raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

Higher Combined Evaluation 

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table.  38 C.F.R. § 4.25.  The Veteran was issued a copy of the Combined Ratings Table in the statement of the case.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities are arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, as an example, for a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability.  

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity and the combined value for the first two will be found as previously described for two disabilities.  




The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward.  Thus, for example, if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities.  38 C.F.R. § 4.25.

In this case, the Veteran contends that his service-connected disabilities should yield a current combined evaluation higher than 40 percent.  Specifically, he contends that he is entitled to a combined 50 percent evaluation, as the numerical sum of 30 plus 20 equals 50.

The Veteran's compensable service-connected disabilities are nasal polyps with breathing difficulty, rated as 30 percent; diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent; postoperative cholecystectomy, rated as 0 percent, left renal calculus, rated as 0 percent, and left ear hearing loss, rated as 0 percent.      

The Board has calculated the Veteran's combined evaluation by applying the Combined Ratings Table of 38 C.F.R. § 4.25 to his compensable service-connected disabilities, as follows:

The 30 percent rating for nasal polyps with breathing difficulty combined with 20 percent for diabetes mellitus equals 44 percent.  Rounding down, the 44 percent combined evaluation of the Veteran's service-connected disabilities is 40 percent.  Thus, the RO correctly applied 38 C.F.R. § 4.25 in calculating the Veteran's current combined evaluation.





The combined rating is not a simply matter of addition and the Board is compelled to apply the regulation. 

As the RO's calculation of the combined evaluation is in accordance with 38 C.F.R. § 4.25, there is no legal basis for a higher combined evaluation by operation of law.  Where the law and not the evidence is dispositive, the claim must be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

An initial compensable rating for a left ear hearing loss is denied.

A combined evaluation higher than 40 percent is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


